Exhibit 10.2

Execution Version

REPRESENTATIVE JOINDER AGREEMENT NO. 1 dated as of March 12, 2018 (this
“Representative Joinder Agreement”) to the INTERCREDITOR AND COLLATERAL
COOPERATION AGREEMENT dated as of June 23, 2016 (the “Intercreditor Agreement”),
among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Representative
with respect to the ABL Credit Agreement, Wilmington Trust, National Association
(“Wilmington”), in its capacity as Collateral Agent (as defined in the Term
Loan/Notes Pari Passu Intercreditor Agreement), as Term Loan/Notes
Representative, each other Representative from time to time party thereto, J.C.
PENNEY CORPORATION, INC. (the “Borrower”) and each of the other Grantors party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower and/or one or more of the other Grantors proposes to issue or
incur Junior Priority Secured Obligations pursuant to that certain Indenture,
dated as of March 12, 2018, by and among the Borrower, as issuer, the other
Grantors as guarantors, and Wilmington, as trustee, and the Person (solely in
its capacity as collateral agent) identified in the signature pages hereto as
the “Junior Priority Representative” (the “Additional Representative”) will
serve as the collateral agent for the holders of such Junior Priority Secured
Obligations. The Junior Priority Representative is being designated as such by
the Borrower in accordance with Section 10 of the Intercreditor Agreement.

C. Accordingly, the Additional Representative and the Borrower agree as follows,
for the benefit of the Additional Representative, the Borrower and each other
party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
Representative (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a Representative for the holders of the Junior Priority Secured
Obligations (the “Additional Secured Parties”), (b) agrees, for itself and on
behalf of the Additional Secured Parties from time to time in respect of the
Junior Priority Secured Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of the
Junior Priority Representative under the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Additional
Representative. The Additional Representative represents and warrants to each
other Representative and to the Secured Parties that (a) it has full power and
authority to enter into this Representative Joinder Agreement, in its capacity
as the Representative with respect to the Junior Priority Secured Obligations,
(b) this Representative Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of this Representative
Joinder Agreement and (c) the Junior Priority Pari Passu Intercreditor Agreement
provides that, upon the Additional Representative’s entry into this
Representative Joinder Agreement, the secured parties in respect of such Junior
Priority Secured Obligations will be subject to and bound by the provisions of
the Intercreditor Agreement.

Section 3. Counterparts. This Representative Joinder Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Representative
Joinder Agreement shall become effective when each other Representative shall
have received a counterpart of this Representative Joinder Agreement that bears
the signature of the Additional Representative. Delivery of an executed
counterpart of a signature page to this Representative Joinder Agreement by
telecopy or electronic image scan transmission (such as a “pdf” file) shall be
effective as delivery of a manually signed counterpart of this Representative
Joinder Agreement.



--------------------------------------------------------------------------------

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS REPRESENTATIVE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Representative Joinder Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 11.7 the Intercreditor Agreement.

Section 8. Expenses. The Borrower agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Representative
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Representative has duly executed this
Representative Joinder Agreement to the Intercreditor Agreement as of the day
and year first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Junior Priority Representative for
the Junior Priority Secured Parties

By: 

 

/s/ Hallie E. Field

  Name:   Hallie E. Field   Title:     Assistant Vice President

 

Address for notices:

 

Global Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

attention of: 

 

J. C. Penney Notes Administrator

Telecopy:

 

(612) 217-5651



--------------------------------------------------------------------------------

Acknowledged by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Representative with respect to the
ABL Credit Agreement

By: 

 

/s/ Maggie Townsend

  Name:   Maggie Townsend   Title:     Vice President



--------------------------------------------------------------------------------

Acknowledged by:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Collateral Agent, as
Term Loan/Notes Representative

By: 

 

/s/ Hallie E. Field

  Name:   Hallie E. Field   Title:     Assistant Vice President